Order filed September 9, 2021




                                      In The

                     Fourteenth Court of Appeals
                                  ____________

                              NO. 14-21-00369-CV
                                  ____________

                     QUION INVESTORS, INC., Appellant

                                        V.

            JIM GRIBBLE AND CAROLYN GRIBBLE, Appellees


                   On Appeal from the County Court at Law
                         Washington County, Texas
                       Trial Court Cause No. 2019-106

                                   ORDER

      Appellant’s brief was due August 30, 2021. No brief or motion for extension
of time has been filed.

      Unless appellant files a brief with this court on or before October 11, 2021,
the court will dismiss the appeal for want of prosecution. See Tex. R. App. P.
42.3(b).

                                      PER CURIAM



Panel Consists of Justices Jewell, Spain, and Wilson.